Citation Nr: 0513943	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1986. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Offices in Little Rock, AR; 
Seattle, Washington; and Pittsburgh, PA.  The Regional Office 
(RO) in Pittsburgh is the current agency of original 
jurisdiction.  


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing.  regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in March 2001 
that addresses the VCAA, this letter does not satisfy the 
notification requirements of the VCAA and the implementing 
regulations as it pertains to the veteran's claims.  The 
veteran was not informed of the evidence necessary to 
establish entitlement to the benefits sought.  Similarly, she 
was not notified of the information needed from the veteran 
and what evidence VA would obtain on her behalf.  Also, the 
veteran was not requested to provide evidence in her 
possession that pertains to her claims.  On remand, the RO 
should ensure compliance with the VCAA and its implementing 
regulations as it pertains to her claims.   

The Board notes that the most recent medical evidence 
addressing the issues on appeal presently associated with the 
claims folder is dated in October 2001.  During a hearing 
before a decision review officer at the RO in April 2003 
concerning a separate claim, the veteran referenced recent VA 
medical treatment.  These VA treatment records are 
potentially supportive of the claims currently on appeal and 
efforts should be made to associate them with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by the claimant were, "in contemplation of 
law, before the Secretary and the Board and should be 
included in the record").  

In addition, the Board is of the opinion that new VA 
examinations should be scheduled to determine the etiology of 
the veteran's current back condition and to ascertain the 
present level of disability associated with her service-
connected PTSD and right knee disorders.  

With regard to the veteran's back disability, the examiner 
that conducted an October 2001 orthopedic examination 
speculated that the veteran's back disability could be 
related to an altered gait caused by her service-connected 
right knee disability.  In light of the speculative nature of 
this opinion, the Board is of the opinion that a new 
examination addressing the etiology of the veteran's back 
disability is required.

With regard to the veteran's PTSD, the Board notes that an 
April 2000 VA psychiatric examination report indicates that 
the veteran had a global assessment of functioning score of 
60 to 65 due to PTSD.  However, these findings are 
inconsistent with an October 2001 examination report 
indicating that the veteran was not found to have PTSD.  
Rather, she had major recurrent depression.  The Board is of 
the opinion that a new examination would be probative in 
ascertaining the current level of severity of the veteran's 
service-connected PTSD.  

With regard to the veteran's right knee disability, the Board 
notes that there is a lack of objective findings since 
October 2001.  In light of the foregoing, the Board is of the 
opinion that a new examination would be probative in 
ascertaining the level of disability associated with this 
disorder. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that she 
should submit any pertinent evidence in 
her possession and provide any 
identifying information and authorization 
necessary for the RO to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
her back disability, PTSD, and right knee 
disability.  In particular, the veteran 
should be asked to identify all sources 
of treatment for her claimed disabilities 
since October 2001.

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should ensure that a copy of all 
pertinent VA medical records are 
associated with the claims folder.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and her representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the etiology of her back 
disability.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present back disorder as 
to whether it is at least as likely as 
not that the disorder originated in 
service, is otherwise etiologically 
related to her active military service, 
or was caused or chronically worsened by 
her service-connected right knee 
disability.  

The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the severity of her PTSD.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner should provide diagnoses for 
all psychiatric pathology found on 
examination as well as a global 
assessment of functioning.  The examiner 
should identify signs and symptoms of 
PTSD, including the frequency and 
severity of any PTSD symptoms, and 
indicate the degree of impairment 
attributable to PTSD.  

In addition, the examiner should comment 
on the impact, if any, that the veteran's 
PTSD has on her employability.  

The supporting rationale for each opinion 
expressed must also be provided.

5.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the severity of her right knee 
disability.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The supporting rationale for each opinion 
expressed must also be provided.

6.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  In evaluating the 
veteran's knee disability, the RO should 
consider whether separate evaluations are 
warranted for components of the 
disability in accordance with the 
applicable opinions of the VA General 
Counsel.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



